DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/6/2022. These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “transmission/reception part that sequentially supplies a drive signal …” in claim 1 and all claims depending therefrom. The generic placeholder is the word “part,” and the functional language is “… that sequentially supplies a drive signal …” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
It is noted that the specification discloses that the corresponding structure for the transmission/reception part is disclosed as being “a transmission/reception circuit that causes the ultrasound transducer 21 of the ultrasound probe 20 to execute transmission and reception of ultrasound” ([0043], as published), which comprises a high-frequency pulse generator, a preamplifier, an AD converter, and a reception beam former ([0044] - [0045]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 has been amended to recite “wherein the learning processing is executed when the transmission/reception part is not operating.”
Applicant’s specification does not appear to disclose the claimed subject matter. In contrast, the specification states in [0110] (as published) that “FIG. 9 is a flowchart illustrating an example of operation of the learning processing part 18. Note that the flowchart of FIG. 9 is processing continuously executed by the image generation part 12 when the first ultrasound image D2 is generated.” 
Claim 8 is therefore found to present new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 8 and 11 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear how the hardware processor “controls transmission/reception conditions of the transmission/reception part so that an image size of the second ultrasound image is an image size of the display image or more, on the basis of the image size of the display image and the sample number increase magnification,” as recited in the last paragraph. Lines 9 - 10 set forth that the second ultrasound image is generated by upscaling the first ultrasound image and applying image resolution enhancement. Since the first and second ultrasound images have already been generated, it is unclear how control of any subsequently applied “transmission/reception conditions of the transmission/reception part” may affect the size of the second ultrasound image. It is not possible to change the manner in which the second ultrasound image has already been generated or to change the manner in which the data have been acquired to generate the second ultrasound image after the second ultrasound image has been generated. It is unclear if the claim is attempting to describe an iterative process, but has omitted language that differentiates an initially generated second ultrasound image from subsequently generated second ultrasound images (i.e., a third ultrasound image? maybe the claim intends to require that the second ultrasound image is a time-series of images comprising  multiple frames, and to refer to subsequently generated frames of the time series?) Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. For the purposes of examination, the claim will be interpreted as intending to require that a size of a subsequently generated ultrasound image becomes an image size of the display image or more.
Claims 3 and 15 are indefinite because it is unclear how the transmission/reception conditions may include conditions “… at a time of generating the first ultrasound image.” Line 7 of claim 1 sets forth that the first ultrasound image has already been generated. It is unclear how the transmission/reception conditions that are subsequently controlled based on the image size of the display image and the sample number increase magnification may include transmission/reception conditions “… at a time of generating the first ultrasound image” because the first ultrasound image has been generated before the transmission/reception conditions are controlled. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. For the purposes of examination, any control of the transmission/reception conditions during acquisition of ultrasound data will be interpreted as meeting the claim.
Claims 4 and 16 are indefinite because it is unclear how the hardware processor “controls transmission/reception conditions … so as to set… a candidate of the transmission/reception condition enabling the image size of the second ultrasound image to be the image size of the display image or more and enabling a frame rate at which the first ultrasound image is generated to be maximum.” Line 7 of claim 1 sets forth that the first ultrasound image has already been generated, and lines 9 - 10 of claim 1 set forth that the second ultrasound image has already been generated based on the first ultrasound image. Since the first and second ultrasound images have already been generated, it is unclear how control of the “transmission/reception conditions of the transmission/reception part” may enable “the image size of the second ultrasound image to be the image size of the display image or more” and enable “a frame rate at which the first ultrasound image is generated to be maximum,” as the size of the second ultrasound image would be dictated when the second ultrasound image is generated, and the frame rate at which the first ultrasound image is generated would be dictated when the data used to generate the first ultrasound image are acquired. It is unclear if the claim is attempting to describe an iterative process but has omitted language that differentiates initially generated first and second ultrasound images from subsequently generated first and second ultrasound images. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. For the purposes of examination, setting, out of a plurality of stored transmission/reception conditions, a candidate of the transmission/reception conditions enabling a frame rate to be maximum will be interpreted as meeting the claim.
Claim 7 is indefinite because there is unclear antecedent basis for “the first ultrasound image on which the display image is based when an operator performs an image storing operation to store the display image.” The “first ultrasound image” has not been set forth as having been “on which the display image is based when an operator performs an image storing operation to store the display image.” It is unclear if this “first ultrasound image” is the one in claim 1 or not. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 6 - 8, 11 - 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hibi (US 2016/0361044, of record) in view of Dong et al (“Image Super-Resolution Using Deep Convolutional Networks,” arXiv: 1501.00092v3 [cs.CV], 31 Jul. 2015, of record from IDS filed 4/8/2019).
Regarding claim 1, Dong shows an ultrasound diagnosis apparatus (ultrasound endoscopic system, [0030] and fig. 1) comprising: 
a transmission/reception part that sequentially supplies a drive signal (transmitting and receiving unit 31 transmits and receives electrical signals to and from the imaging unit 21 and the ultrasound transducer 22, [0037] - [0038] and fig. 1) to each of a plurality of ultrasound transducers provided in an ultrasound probe so as to scan within a subject (e.g., generate B-mode image data, [0040]), and receives and processes a reception signal (receives the echo signal, [0037]; amplification, STC correction, filtering, A/D conversion [0038]) output from each of the plurality of ultrasound transducers; and 
a hardware processor (CPU, [0053]) that: 
converts sampling data of each of positions within the subject generated on the basis of the reception signal into pixel values, and generates a first ultrasound image (ultrasound image generation unit 32a generates B-mode image data as an ultrasound image displayed by converting an amplitude of the echo signal to a luminance, [0040]); 
upscales the first ultrasound image (“enlargement mode is set as an image adjustment mode …,” [0119]) in accordance with a predetermined sample number increase magnification (“enlargement ratio,” [0119]), and thereby generates a second ultrasound image (see fig. 15, image 102, and corresponding discussion in [0118] - [0120]); 
converts the second ultrasound image into a display image to be displayed on a display part (fig. 15, image 102); and 
controls transmission/reception conditions of the transmission/reception part so that an image size of a subsequently generated ultrasound image becomes an image size of the display image or more, on the basis of the image size of the display image and the sample number increase magnification (“when the control unit 38 determines that the B-mode image currently displayed in the ultrasound image display area 102 is the live B-mode image, a range is changed according to the enlargement ratio, and then ultrasound echo is additionally received … generates a B-mode image having a range according to the predetermined enlargement ratio, based on the received ultrasound echo,” [0120]).
Hibi fails to show that the processor applies resolution enhancement processing on the first ultrasound image after the upscaling. 
Dong, in applicant’s filed of endeavor of super resolution, discloses image super-resolution using deep convolutional networks. Dong teaches a processor that applies resolution enhancement processing (“… operation aggregates the above high-resolution patch-wise representations to generate the final high-resolution image,” pg. 3, right column, section 3.1, element “3) Reconstruction”) on a first image after upscaling (“first upscale it to the desired size using bicubic interpolation, pg. 3, right column, section 3.1, first paragraph). It is noted that applicant admits in [0083]1 of the published version of the specification that Dong’s processing steps are employed in the instant invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hibi to have the processor apply resolution enhancement processing on the first image after the upscaling, as taught by Dong, in order to recover a high-resolution image from a relatively lower resolution image and overcome a classical problem in computer vision, as suggested by Dong (pg. 1, left column, first paragraph). 
In the combined invention of Hibi and Dong, the first image after the upscaling is Hibi’s B-mode image (see Hibi: [0040]; [0119] - [0120]). 
The combined invention of Hibi and Dong is interpreted as meeting the claimed invention as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above. 
Regarding claim 2, the combined invention of Hibi and Dong discloses the claimed invention substantially as noted above. 
Hibi fails to show that the resolution enhancement processing is image processing using a learned convolution neural network.
Dong teaches that the resolution enhancement processing is image processing using a learned convolution neural network (title; “deep learning method for single image super-resolution,” abstract). It is noted that applicant admits in [0083] of the published version of the specification that Dong’s processing steps are employed in the instant invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the invention of Hibi to have the resolution enhancement processing be image processing using a learned convolution neural network, as taught by Dong, in order to directly learn an end-to-end mapping between the low/high-resolution images, provide state of the art restoration quality, and achieve fast speed, as suggested by Dong (abstract).
Regarding claim 6, the combined invention of Hibi and Dong discloses the claimed invention substantially as noted above. 
Hibi fails to show that the convolution neural network defines the first ultrasound image as a correct value and applies reduction processing on the first ultrasound image in accordance with a reciprocal of the sample number increase magnification, and thereafter performs learning processing using learning data that defines an image that has undergone enlargement processing in accordance with the sample number increase magnification, as an input value.
Dong teaches the convolution neural network defines a first image as a correct value and applies reduction processing on the first image in accordance with a reciprocal of the sample number increase magnification, and thereafter performs learning processing using learning data that defines an image that has undergone enlargement processing in accordance with the sample number increase magnification, as an input value (‘[i]n the training phase, the ground truth images … are prepared as … sub-images randomly cropped from the training images…To synthesize the low-resolution samples …, we blur a sub-image by a Gaussian kernel, sub-sample it by the upscaling factor, and upscale it by the same factor via bicubic interpolation,’ pg. 6, first full paragraph in left column). It is noted that applicant admits in [0083] of the published version of the specification that Dong’s processing steps are employed in the instant invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the invention of Hibi to have the convolution neural network define the first image as a correct value and apply reduction processing on the first image in accordance with a reciprocal of the sample number increase magnification, and thereafter perform learning processing using learning data that defines an image that has undergone enlargement processing in accordance with the sample number increase magnification, as an input value, as taught by Dong, in order to facilitate directly learning an end-to-end mapping between the low/high-resolution images, provide state of the art restoration quality, and achieve fast speed, as suggested by Dong (abstract).
In the combined invention of Hibi and Dong, the first image is Hibi’s ultrasound  image (see Hibi: [0040]; [0119] - [0120]). 
Regarding claim 7, the combined invention of Hibi and Dong discloses the claimed invention substantially as noted above. 
Hibi fails to show that the learning data is the first ultrasound image on which the display image is based when an operator performs an operation to store the display image.
Nonetheless, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hibi and Dong to have the learning data be first ultrasound image on which the display image is based when an operator performs an operation to store the display image, in order to allow the operator to ensure that the learning data is of acceptable quality prior, as indicated by storing the image instead of discarding the image, prior to the image’s use in the learning process. 
The combined invention of Hibi and Dong is interpreted as meeting the claimed invention as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above. 
Regarding claim 8, the combined invention of Hibi and Dong discloses the claimed invention substantially as noted above. 
Hibi fails to show that the learning processing is executed when the first transmission/reception part is not operating.
Nonetheless, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hibi and Dong to have the learning processing be executed when the transmission/reception part is not operating, in order to train the convolution neural network appropriately while avoiding draining computational resources from the data acquisition process.
Regarding claim 11, the combined invention of Hibi and Dong discloses the claimed invention substantially as noted above. 
Hibi is not specific to the sample number increase magnification being set based on the depth of an imaging target within the subject. However, Hibi shows that the sample number increase magnification is set on the basis of operator's input operation (“enlargement ratio is changed by operating the trackball 7,” [0118]).
It would therefore have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hibi and Dong to have the sample number increase magnification be set based on the depth of an imaging target within the subject, in order to allow the user to adjust the enlargement ratio as desired for regions of interest at different depths. 
Regarding claim 12, the combined invention of Hibi and Dong discloses the claimed invention substantially as noted above. Hibi further shows that the sample number increase magnification is set on the basis of operator's input operation (“enlargement ratio is changed by operating the trackball 7,” [0118]). 
Regarding claim 14, the combined invention of Hibi and Dong discloses the claimed invention substantially as noted above. Further, in the combined invention of Hibi and Dong, the image size of the display image is necessarily a setting that defines the number of pixels in each dimension of the image, including those in a scan direction and in a depth direction. The combined invention of Hibi and Dong therefore meets the claim. 

Claims 3 - 4 and 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hibi and Dong as applied to claim 1 above, and further in view of Sakaguchi et al. (US 2013/0019685, of record, hereinafter “Sakaguchi”). 
Regarding claims 3 and 15, the combined invention of Hibi and Dong discloses the claimed invention substantially as noted above. 
Hibi is silent as to the transmission/reception conditions including a number of scan lines or density of scan lines, and a sampling frequency defining frequency at which sampling is performed in one scan line.
Sakaguchi discloses signal processing and control of ultrasound diagnostic systems. Sakaguchi teaches transmission/reception conditions including a number of scan lines and a sampling frequency defining frequency at which sampling is performed in one scan line (“controller 153 controls the signal processor 183 to change … the sampling frequency, and the number of lines,” [0078]; [0174] - [0178]; fig. 5: parameters in row 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hibi and Dong to have the transmission/reception conditions include a number of scan lines and a sampling frequency defining frequency at which sampling is performed in one scan line, as taught by Sakaguchi, in order to select appropriate parameter values to achieve a desired trade-off between ultrasonic image detail and frame rate, as suggested by Sakaguchi ([0185]). 
Regarding claims 4 and 16, the combined invention of Hibi, Dong, and Sakaguchi discloses the claimed invention substantially as noted above. 
Hibi is silent as to setting, out of a plurality of stored transmission/reception conditions, a candidate of the transmission/reception conditions enabling a frame rate to be maximum.
Sakaguchi teaches setting, out of a plurality of stored transmission/reception conditions, a candidate of the transmission/reception conditions enabling a frame rate to be maximum (combination patterns of the processing parameters, [0090] and fig. 5; “each processing parameter is aligned in the order of a degree of an impact on the image quality, and the control is applied such that the image quality gradually decreases,” [0116]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined invention of Hibi and Dong to setting, out of a plurality of stored transmission/reception conditions, a candidate of the transmission/reception conditions enabling a frame rate to be maximum, as taught by Sakaguchi, in order to facilitate selecting appropriate parameter values to achieve a desired trade-off between ultrasonic image detail and frame rate, as suggested by Sakaguchi ([0185]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hibi and Dong as applied to claim 1 above, and further in view of Barker et al. (US 2015/0018685, of record, hereinafter “Barker”). 
Regarding claim 5, the combined invention of Hibi and Dong discloses the claimed invention substantially as noted above. 
Hibi fails to show that the image size of the display image is set on the basis of a type of the ultrasound probe, a depth of an imaging target within the subject, or an imaging mode.
Barker discloses an actuator for an ultrasound probe. Barker teaches the image size of a display image is set on the basis of an imaging mode (“size of the reconstruction matrix is determined by the … scanning mode,” [0055]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hibi and Dong to have the image size of the display image be set on the basis of an imaging mode, as taught by Barker, in order to select an appropriate image size that is adequate to represent the acquired scan data, as is well understood in the art.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hibi and Dong as applied to claim 1 above, and further in view of Cho et al. (US 2015/0065867, of record, hereinafter “Cho”). 
Regarding claim 13, the combined invention of Hibi and Dong discloses the claimed invention substantially as noted above. 
Hibi fails to show that the sample number increase magnification is an integer of two or more.
Cho discloses an ultrasound diagnostic apparatus. Cho teaches a sample number increase magnification that is an integer of two or more (“the enlargement factor … may be equal to 400% … 800%,” [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hibi and Dong to have the sample number increase magnification is an integer of two or more, as taught by Cho, in order to select allow the user to view a relatively large image so that the user may easily visually identify structures within the image, as is well understood in the art.  

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not entirely persuasive. 

Objections
The objections to the drawings, specification, and claims are withdrawn in view of applicant’s amendments. 

Rejections under 35 U.S.C. §112
	  Regarding claim 1, applicant asserts on page 10 that the “specification describes that a size of the display image D4 is set on a basis of a user's operation input and the transmission/reception control part 16 can obtain the image size of the display imager from the mode setting part 17.” Applicant therefore reasons that the limitations in the last paragraph of claim 1 are clear. 
	Examiner respectfully disagrees. The indefiniteness of claim 1 lies in the fact that the claim requires that the second ultrasound image is generated and displayed (lines 9 - 13), and then subsequently attempts to alter the transmission/reception conditions to affect the size of the second ultrasound image. This does not make sense because it is not possible to change the manner in which the second ultrasound image is generated or to change the manner in which the data are acquired to generate the second ultrasound image after the second ultrasound image has been generated. It is only possible to change the manner in which a later-generated ultrasound image is generated after the second ultrasound image has been generated. The rejection is therefore maintained. 
Regarding claims 3 and 4, applicant asserts on pages 10 and 11 that “the image size of the second ultrasound image can be controlled by controlling the parameters during acquisition of the first ultrasound image (paragraph [0069] of the specification as originally filed).” Applicant therefore reasons that the limitations in claims 3 and 4 are clear. 
Examiner respectfully disagrees. As explained above with respect to claim 1, it is not possible to control the parameters during acquisition of the first ultrasound image to affect the size of the second ultrasound image after the first and second ultrasound images have been acquired. It is only possible to change the manner in which a later-generated ultrasound image is generated. The rejections are therefore maintained.

Rejections Under 35 U.S.C. §103
	Applicant argues on page 13 that “the combination of Hibi and Dong does not teach or suggest control of the transmission/reception conditions so that an image size of a second ultrasound image, which is the result of resolution enhancement processing of a first ultrasound image, is an image size of a display image or more.”
	In response, examiner reiterates that the contested limitation is unclear. The combined invention of Hibi and Dong is interpreted as meeting the claimed invention as best understood in light of the clarity deficiencies of the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Par. [0083] states “For image processing of enhancing resolution from the input image using the CNN model Dm, refer to Chao Dong, et al. "Image Super-Resolution Using Deep Convolutional Networks", arXiv: 1501.00092v3 [cs.CV], 31 Jul. 2015, ("URL:https://arxiv.org/pdf/1501.00092.pdf"), for example.”